Blandford, Justice.
The only question in this case which is necessary to be considered by this court is, whether a copy bond, certified by the United States collector of internal revenue to be a correct copy of a bond of file in his officfe, can be admitted in evidence, without more, by the courts of this state. There is no law of this state which will admit this paper in evidence, and no law of the United States, either by statute or the decisions of the courts of that government, which authorizes the admission of such a paper in evidence in the courts of this state. Neither the constitution of the United States nor the acts of congress passed in pursuance thereof authorize the admission of this paper in evidence by the state courts; so we think that the court erred in admitting the paper in evidence in this case over the objection of counsel for plaintiff in error
Judgment reversed.